DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2021 has been entered.

 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Cartona on February 12, 2020.
The application has been amended as follows: 
	Claims 2-3, 7, and 10-20 are cancelled. 

Allowable Subject Matter
Claims 1, 4-6, 8-9, and 21-22 are allowed. 
The closest pieces of prior art are Bowdery (US 2018/0347709 A1) in view of Vasquez (US 2016/0090210 A1).
Regarding Claim 1:
Bowdery discloses a drain valve that has:
A first member (100, Figure 1) having a flange (150, Figure 1) for attaching the first member to a wall of the container or tubing (Paragraph [0028]) and a hollow stem (See Annotated Figure 1 below and Paragraph [0028]) extending downwardly from the flange (150, Figure 1) and having a central axis (See Annotated Figure 1 below) that is perpendicular to the flange (150, Figure 1), the flange having a top, upwardly-facing surface (See annotated Figure 1 below) and at least one aperture (105, Figure 1) in the top surface; and 
a second member (200 and 400, Figure 1) having a tubular body portion having a top, upwardly-facing surface (251, Figure 1) and an open distal end (202, Figure 5), the second member being rotatably coupled to the first member (Paragraph [0044]); 
wherein the second member is rotatable relative to the first member (Paragraph [0044]) between a closed position (Figure 2, the valve is in the closed positon) and an open position (Figure 4, the valve is in the open position).
	Bowdery does not disclose:
A second member having a tubular body portion having a top, upwardly-facing surface and at least one aperture in the top surface, the second member being rotatably coupled to the first member; 
wherein the second member is rotatable relative to the first member between a closed position where the at least one aperture of the second member is misaligned with the at least one aperture in the flange to prevent the passage of fluid, and an open position where the at 
wherein the second member is axially fixed with respect to the first member such that during rotation of the second member relative to the first member, an axial position of the second member with respect to the first member is maintained.
	Vasquez teaches storage container that has:
A second member (70, Figure 1, the top disk is the second member) having a top, upwardly-facing surface (Figure 1, the disk has a surface with gripping members (80 and 81)) and at least one aperture (77, Figure 1) in the top surface (44, Figure 1), the second member being rotatably coupled (Paragraph [0021]) to the first member (40, Figure 1); 
wherein the second member (70, Figure 1) is rotatable relative to the first member (40, Figure 1) between a closed position where the at least one aperture of the second member is misaligned with the at least one aperture in the flange to prevent the passage of food (Paragraph [0021]), and an open position where the at least one aperture of the second member is aligned with the at least one aperture in the flange to allow for the passage of food (Paragraph [0021]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bowdery to include a second member with an aperture in the top surface and wherein the second member is rotatable to the first member between a closed position to an open position as taught by Vasquez with the motivation to dispense and store semi-liquid food in a container. While Bowdery teaches a drain valve, it would be obvious to a person having ordinary skill in the art that the upper surface of Bowdery can have an aperture and can rotate to open and close as seen in Vasquez. The tubular body portion of the second member and the top surface of the flange can operate similar to the 
	
	The prior art fails, does not disclose, or make obvious:
Wherein the second member is axially fixed with respect to the first member such that during rotation of the second member relative to the first member, an axial position of the second member with respect to the first member is maintained.

Bowdery, Figure 1
(Annotated by Examiner)

    PNG
    media_image1.png
    817
    1179
    media_image1.png
    Greyscale


. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jensen (US 4280498 A) teaches a valved drain assembly for a pouch that has a first member, a second member, a position stop, and the second member rotates with respect to the first member.
Tuohey (US 9475686 B2) teaches a disposable valve for preventing dead leg spaces that has a first member, a second member, and a flexible, single use container. 

Jensen 2 (US 7134641 B2) teaches a valve having axial and radial passages that has a first member, a second member, the first member rotates to permit flow through the valve, and an aperture in the tubular portion of the second member.
Lizerbram (US 6705490 B1) teaches a self-contained additive reservoir that has a first member with an aperture, a second member with an aperture, has a planar closure, and the second member is rotatable to the first member to open and close to permit and prevent the flow of fluid.
Proulx (US 2005/0016620 A1) teaches a disposable fluid transfer device that has a first member, a second member, a hose barb, and the second member can rotate with respect to the first member. 
Hartnett (US 8690120 B2) teaches a fluid transfer device that has a first member, a second member, and the second member can rotate with respect to the first member. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373.  The examiner can normally be reached on Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753